Citation Nr: 9933494	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-25 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for a right elbow 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1982.  He also had approximately two years and 10 
months of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Hartford, 
Connecticut, that denied the veteran's claim for a rating 
greater than 10 percent for his service-connected right elbow 
disability and denied his claim of service connection for 
carpal tunnel syndrome on the right.  These issues were 
previously before the Board in December 1997 at which time 
the case was remanded to the RO for further development.  
Subsequently, in October 1998, the RO granted service 
connection for right ulnar neuropathy (claimed as carpal 
tunnel syndrome on the right). As this grant is considered a 
full grant of benefits for the claim of service connection 
for carpal tunnel syndrome, this issue is no longer in 
appellate status.  Holland v. Gober, 10 Vet. App. 433, 436 
(1997).


FINDINGS OF FACT

1.  The veteran has tender surgical scars on his right elbow.

2.  Residuals of a right elbow injury, other than tender 
scars, produces arthritis and pain on motion.



CONCLUSIONS OF LAW

1. The criteria for an additional separate 10 percent rating 
for surgical scars on the veteran's right elbow have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1998).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a right elbow injury, other than surgical scars, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5206-5209 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At the veteran's enlistment into service in October 1975, he 
reported fracturing his right elbow four years earlier.  
Findings in regard to his upper extremities at his enlistment 
examination were normal.  

In April 1982 the veteran injured his right elbow while 
lifting a heavy toolbox.  X-rays of the right elbow revealed 
what appeared to be a bony block in the olecranon fossa.  

In June 1982 the veteran again injured his right elbow when 
he slipped in the hallway landing on his right side.  X-rays 
of the right olecranon process taken at that time revealed no 
evidence of fracture and minimal soft tissue swelling in that 
region.  The veteran was put on a physical profile due to 
ulnar nerve entrapment right elbow.

In a November 1982 rating decision, the RO granted service 
connection for residuals of a right elbow injury, including 
some neurological impairment.

In July 1984, due to increasing pain and difficulty extending 
the right elbow over a two year period, the veteran was seen 
at a VA medical facility where he was found to have a loose 
body in the olecranon process of the right elbow.  He was 
admitted to a VA hospital at that time and underwent a right 
elbow arthrotomy with removal of the loose body.

Private office notes show that the veteran was seen by an 
orthopedic physician in August 1994 due to increasing 
discomfort in his right elbow over the previous several 
years.  On examination there was exquisite tenderness over 
the right lunar groove.  There was a markedly positive Tinel 
sign and a negative Tinel sign at Guyon's canal.  There was 
also decreased feeling in the right ulnar innervated fingers 
versus the left.  There was almost full range of motion of 
the veteran's right elbow, minus five degrees of full 
extension.  Range of motion of the right shoulder was fairly 
good, but was reduced by about five percent in all directions 
versus the left, which appeared full.  X-rays of the right 
elbow showed minimal degenerative changes, but no evidence of 
any loose bodies.  The veteran was given an impression of 
right cubital tunnel syndrome.

In August 1994 the veteran underwent anterior transposition 
of the right ulnar nerve due to continuing right elbow 
problems.  Postoperative findings revealed some twitching in 
the 4th and 5th fingers, but no numbness.  Sensation was 
intact and the motors of the ulnar nerve seemed to be 
working.

Also in August 1994 the veteran filed a claim for an 
increased rating for his service-connected right elbow 
disability.  

A postoperative note in September 1994 reflects an incident 
where the veteran experienced a sharp pain in his elbow when 
picking up a bale.  He was seen in the emergency room of a 
private hospital and his right shoulder was placed in an ace 
bandage.  He lacked full extension by about 15 degrees and 
had full flexion.

At a private office visit in December 1994, the veteran 
complained that his right hand continued to bother him.  He 
said that his thumb and middle fingers would fall asleep, and 
would ache whenever he held objects such as a telephone.  On 
examination there was a positive Tinel sign.  There was some 
thenar atrophy and decreased feeling in the right medial 
innervated fingers versus the left.  The right hand appeared 
to shake quite a bit compared to the left.  The physician 
said that he thought that the veteran had carpal tunnel 
syndrome.

In January 1995 right carpal tunnel release was performed.

In May 1995 the veteran was evaluated by a private 
neurosurgeon due to a complaint of right-sided neck, shoulder 
and arm pain with cramping in the forearm of longstanding 
duration.  He also complained of numbness of the two ulnar 
fingers of the right hand.  On examination palpation over the 
elbow made the veteran jump as though in discomfort.  The 
deep tendon reflexes were normal active and symmetrical at 
all levels in the upper extremities.  There was no definite 
motor loss in the upper extremities that could be detected.  
An impression was given of cervical spondylosis with ruptured 
disc at C6-7 on the right.

In a May 1995 rating decision, the RO continued a 10 percent 
rating for the veteran's service-connected right elbow 
disability.  In addition, the RO denied the claim of service 
connection for carpal tunnel syndrome of the right wrist and 
for a temporary total rating following surgery in August 
1994.

A July 1995 neurosurgical note reflects the veteran's 
complaint of severe discomfort in the right shoulder and arm 
and associated numbness in the two ulnar fingers of the right 
hand.  

An August 1995 private neurosurgical note indicates that 
surgical intervention would probably be indicated at C6-7 by 
an interior approach.

According to an August 1995 private medical note, the veteran 
had been scheduled to undergo surgery in September 1995 due 
to a ruptured disc and had been out of work the previous week 
due to neck pain.

At a hearing before a member of the Board in June 1997, the 
veteran testified that there were some days that he couldn't 
go to work due to an inability to tie his shoe or button his 
shirt.  He also said that he was in pain every single day.

The veteran underwent a VA orthopedic examination for his 
right elbow disability in April 1998.  At the examination he 
complained of elbow pain and occasional episodes of numbness 
and lack of strength in the right hand.  Examination of the 
right elbow revealed a 3 1/2 inch oblique lateral scar and a 2 
3/4 inch medial oblique scar, both of which were tender.  
Pronation of the right elbow was normal, but supination was 
only 45 degrees compared with 90 degrees on the left.  Active 
range of motion of the right elbow was measured with the 
OrthoRanger II measuring device revealing 25-122 degrees on 
the right and 0-145 degrees on the left.  The veteran was 
able to squeeze 35 pounds on the right and 90 pounds on the 
left with a grip dynamometer in the office.  The veteran was 
noted to be right-handed.  The examiner gave a diagnosis that 
included degenerative joint disease of the right elbow 
following injury to the elbow while in the service, and 
limitation of motion of the right elbow due to degenerative 
joint disease.  He also diagnosed the veteran as having loose 
body, right elbow, by history, due to the injury noted above 
with subsequent surgery and excision in 1984.  He stated that 
the veteran's elbow and right forearm had definite weakened 
movement, particularly by the grip dyanometer of only 30 
pounds in the right hand.  He also said that the limitation 
of motion that the veteran demonstrated on examination, along 
with a history of an increase in pain in the elbow on 
lifting, pushing, pulling or tugging of the arm, were 
indications of a work limitation in using the right upper 
extremity.  He added that the veteran was fortunate that his 
present job did not require any lifting.  He also said that 
the pain that the veteran experienced in his right elbow was 
the severest of the pain that he experienced in his upper 
right extremity.  

II.  Legal Analysis

The veteran's claim for an increased rating for a right elbow 
disability is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist him with his claim.  
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

The history of the veteran's right elbow disability has been 
considered, although the present level of disability is of 
primary concern when determining whether he is entitled to a 
rating higher than 10 percent.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

At a recent VA examination in April 1998, the veteran was 
diagnosed by X-ray as having residual degenerative joint 
disease as a result of his inservice elbow injury.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group or minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. Diagnostic 
Code 5003.

The criteria for limitation of motion of the forearm is found 
under Diagnostic Codes 5206 for limitation of flexion, 5207 
for limitation of extension, and 5208 for limitation of 
flexion and extension to a specified degree.  Under Code 
5206, a 0 percent evaluation is warranted for flexion limited 
to 110 degrees, a 10 percent evaluation is warranted for 
flexion limited to 100 degrees, and a 20 percent evaluation 
is warranted for flexion limited to 90 degrees.  

Under Code 5207, a 10 percent evaluation is warranted for 
extension limited to either 45 or 60 degrees, and a 20 
percent evaluation is warranted for extension limited to 75 
degrees. 

Diagnostic Code 5208 provides for a 20 percent evaluation 
when flexion is limited to 100 degrees and extension is 
limited to 45 degrees.

Findings from a recent VA examination in April 1998 reveal 
that the veteran had decreased range of motion in the right 
forearm of 25 to 122 degrees as opposed to normal range of 
motion of 0 to 140 degrees in the left forearm.  See 
38 C.F.R. § 4.71-2, Plate I (1998).  Despite the limited 
motion in the right forearm, such findings do not meet the 
criteria for a compensable evaluation under Diagnostic Codes 
5206, 5207 or 5208.  This is so since the veteran does not 
have either limitation of extension to 45 degrees or 
limitation of flexion to 100 degrees.  In fact, in regard to 
flexion, the veteran's demonstrated flexion of 122 degrees 
does not even meet the criteria for a noncompensable rating 
under Code 5206.

As stated above, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group or minor 
joints affected by limitation of motion.  38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Code 5003; VAOPGCPREC 9-98; Litchenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion. Code 
5003.  The findings in this case adequately support painful 
motion in the veteran's right elbow.  In this regard, the 
record contains both private and VA medical records from 
recent years which reflect the veteran's complaints of 
continuing pain in the right elbow.  Furthermore, a private 
neurosurgical evaluation report in May 1995 shows that 
palpation over the veteran's right elbow caused him to jump 
as though in discomfort.  Additionally, the examiner in April 
1998 noted that the veteran's pain in his right elbow was 
more severe than any other pain that he experienced in his 
upper right extremity. 

Not only does the veteran's 10 percent rating for his right 
elbow disability contemplate painful motion under Code 5003, 
but it also contemplates excess fatigability which is another 
factor to consider when evaluating arthritis.  See 38 C.F.R. 
§ 4.45; VAOPGCPREC 9-98; Deluca v. Brown, 8 Vet. App. 202, 
206 (1995).  In this respect, the examiner in April 1998 
stated that the veteran's elbow and right forearm definitely 
indicated weakened movement, especially as demonstrated by 
the grip dyanometer of only 30 pounds.  While this excess 
fatigability is supportive of a 10 percent rating, it is not 
supportive of a higher than 10 percent rating under Code 5003 
when considering that the veteran's limitation of motion in 
the right elbow does even meet the criteria for a 0 percent 
rating under Code 5206.  VAOPGCPREC 9-98.

Another diagnostic code pertaining to elbow disabilities is 
Code 5209.  Under this code, a 20 percent rating is warranted 
for joint fracture of the elbow with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head of 
radius.  Since there is no evidence that the veteran has 
marked cubitus varus, cubitus valgus deformity or with 
unuinted fracture of head of radius, this code is not 
applicable to this case.

It is thus evident from the foregoing that the veteran is 
properly evaluated as being 10 percent disabled due to 
painful and weakened motion.  38 C.F.R. §§ 4.45, 4.59, 4.71a, 
Diagnostic Code 5003.  

Additional findings from the April 1998 examination show that 
the veteran had two scars on his right elbow that were 
tender.  One scar was described as a 3 1/2 inch oblique lateral 
scar and one was a 2 3/4 inch medical oblique scar.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a compensable, 
10 percent, rating is warranted for superficial scars that 
are tender and painful on objective demonstration.  

Although a specific notation of painful scars was not made by 
the VA examiner in 1998 or by any other physician, the 
finding of tenderness in both scars on the veteran's right 
elbow in April 1998 is sufficiently characteristic of a skin 
impairment to satisfy the criteria for a compensable rating 
under Code 7804.  See 38 C.F.R. § 4.21.  This separate 10 
percent rating does not violate the rule against pyramiding 
in assessing the veteran's right elbow disability since his 
scar symptomatology is separate and distinct from his 
symptomatology under Code 5003 for painful and weakened 
motion of the right forearm.  38 C.F.R. § 4.14 (1998); 
Esteban v. Brown, 6 Vet. App. 259 (1994).


ORDER

An additional separate rating of 10 percent for tender scars 
on the right elbow is granted.

A rating in excess of 10 percent for residuals of a right 
elbow injury, other than tender scars, is denied.


REMAND

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

In November 1982 the RO granted service connection for 
residuals of rib surgery and assigned a 0 percent rating.  
The RO confirmed this rating in an August 1996 decision.  
Later, in June 1997, the veteran filed his Notice of 
Disagreement with this rating decision.  Although the RO 
subsequently increased the noncompensable rating to a 
compensable, 10 percent, rating in October 1998, the matter 
is still appealable since a higher than 10 percent rating for 
this disability is still possible under VA's rating schedule.  
38 C.F.R. §§ 4.71a (Diagnostic Code 5297), 4.118, (Diagnostic 
Code 7804); AB. v. Brown, 6 Vet. App. 35, 39 (1993).  As 
such, the Board must remand this claim to the RO for the 
issuance of a Statement of the Case (SOC).  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v Gober, 10 
Vet. App. 433, 436 (1997).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should issue the veteran a 
Statement of the Case with respect to his 
claim of entitlement to an increased 
rating for status post partial removal of 
the 11th and 12th right ribs, to include 
notification of the need to timely file a 
substantive appeal to perfect his appeal 
on this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







